Mollison, Judge:
Counsel for the parties have submitted the above-entitled appeal for reappraisement upon stipulation on the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the birch plywood exported from Finland in the year 1956 which is involved herein, and that such value is as set forth in column 5 of schedule “A,” attached to and made a part hereof.
Judgment will issue accordingly.
Schedule A
1. 2. 3. 4. 5.
Collector’s Entry Date of Value or Reappraisement No. No. No. export price
R58/278_ 10906 793065 10/15/56
Birch plywood as follows:
BJ/BB grade, %” thick, 60" x 48" BJ/WG grade, /s' thick, 62" x 62" 61" x 61" 60" x 60" Invoice unit values, net, less WG grade, %i" thick, 10^6" x 13%" ocean freight and insurance 13%" x 21%" 13 Tie" x 23^6" 16Ko" x 25 %" 16Kg" x 28%i"